Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amaki et al. (US Pub # 2019/0074283).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Amaki et al. teach a memory system comprising: 

 a memory controller configured to: schedule plural types of reliability processes to be executed for the nonvolatile semiconductor memory, the plural types of reliability countermeasure processes including at least a first reliability countermeasure process (see Fig. 1-2, 6-7, 11, 13-16, 25, 29 and paragraph 0094-0098, 0103-0112, 0114-0125, 0131-0132, 0137-0142, 0147-0155, 0210-0221 where host read and dummy read are done during patrol period); and 
skip the first reliability countermeasure process to be executed when the first reliability countermeasure process is not necessary to be executed by executing an access process other than the first reliability countermeasure process to the nonvolatile semiconductor memory (see Fig. 1-2, 6-7, 11, 13-16, 25, 29 and paragraph 0094-0098, 0103-0112, 0114-0125, 0131-0132, 0137-0142, 0147-0155, 0210-0221 where accessing the memory during writing operation and reliability readings are skipped).  
Even though Amaki et al. teach reliability reading process but silent exclusively about reliability countermeasure processes. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Amaki et al. where during readings, reliability measures are done and consecutive reading would be called reliability countermeasure process in order to measure the cell data status and to improve the latency of memory device (see paragraph 0119).

Regarding claim 2, Amaki et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Amaki et al. further teach wherein the memory controller is configured to: manage a time stamp table containing the latest execution time of each of the plural types of reliability countermeasure processes; and determine whether or not to execute one of the plural types of reliability countermeasure processes based on the execution time recorded in the time stamp table (see Fig. 1-2, 6-7, 11, 13-16, 25, 29 and paragraph 0094-0098, 0103-0112, 0114-0125, 0131-0132, 0137-0142, 0147-0155, 0210-0221 where attribute table 60 includes the timing info).  

Regarding independent claim 11, Amaki et al. teach a method of controlling a nonvolatile semiconductor memory, the method comprising: scheduling plural types of reliability processes to be executed for the nonvolatile semiconductor 58 4839-9632-6873.1Atty. Dkt. 114124-0434 memory, the plural types of reliability countermeasure processes including at least a first reliability countermeasure process (see Fig. 1-2, 6-7, 11, 13-16, 25, 29 and paragraph 0094-0098, 0103-0112, 0114-0125, 0131-0132, 0137-0142, 0147-0155, 0210-0221 where host read and dummy read are done during patrol period); and 
skipping the first reliability countermeasure process to be executed when the first reliability countermeasure process is not necessary to be executed by executing an access process other than the first reliability countermeasure process to the nonvolatile semiconductor memory (see Fig. 1-2, 6-7, 11, 13-16, 25, 29 and paragraph 0094-0098, 0103-0112, 0114-0125, 0131-0132, 0137-0142, 0147-0155, 0210-0221 where accessing the memory during writing operation and reliability readings are skipped).  

Even though Amaki et al. teach reliability reading process but silent exclusively about reliability countermeasure processes. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Amaki et al. where during readings, reliability measures are done and consecutive reading would be called reliability countermeasure process in order to measure the cell data status and to improve the latency of memory device (see paragraph 0119).

Regarding claim 12, Amaki et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Amaki et al. further teach further comprising: managing a time stamp table containing the latest execution time of each of the plural types of reliability countermeasure processes; and determining whether or not to execute one of the plural types of reliability countermeasure processes based on the execution time recorded in the time stamp table (see Fig. 1-2, 6-7, 11, 13-16, 25, 29 and paragraph 0094-0098, 0103-0112, 0114-0125, 0131-0132, 0137-0142, 0147-0155, 0210-0221 where attribute table 60 includes the timing info).  

Allowable Subject Matter
Claims 3-10, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the memory controller is configured to: compare a current time with the latest execution time of the one of the plural types of reliability countermeasure processes scheduled to be executed ; and execute the one of the plural types of reliability countermeasure processes scheduled to be executed, when a difference between the current time and the latest execution time is equal to or greater than a predetermined time limit.  
Claim 13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
further comprising: comparing a current time with the latest execution time of the one of the plural types of reliability countermeasure processes scheduled to be executed ; and executing the one of the plural types of reliability countermeasure processes scheduled to be executed, 59 4839-9632-6873.1Atty. Dkt. 114124-0434 when a difference between the current time and the latest execution time is equal to or greater than a predetermined time limit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824